  Case 3:21-cv-00339-BJD-JBT Document 1 Filed 03/26/21 Page 1 of 6 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           CIVIL DIVISION

ELLEN S. BRAKE,

      Plaintiff,

v.                                     Case No.:

ALL FLORIDA SAFETY
INSTITUTE, LLC,

    Defendant.
________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ELLEN S. BRAKE (“Plaintiff”), by and through undersigned

counsel, brings this action against Defendant, ALL FLORIDA SAFETY

INSTITUTE, LLC (“Defendant”), and in support of her claims states as follows:

                        JURISDICTION AND VENUE

      1.     This is an action for damages under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., for retaliation under 29 U.S.C. § 215(a)(3).

      2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331

and 29 U.S.C. § 201 et seq.

      3.     Venue is proper in the Middle District of Florida, because all of the

events giving rise to these claims occurred in the Middle District.

                                     PARTIES

      4.     Plaintiff is a resident of Pasco County, Florida.
  Case 3:21-cv-00339-BJD-JBT Document 1 Filed 03/26/21 Page 2 of 6 PageID 2




         5.    Defendant operates a driving school with an office and place of

business located in St. Johns County, Florida.

                             GENERAL ALLEGATIONS

         6.    Plaintiff has satisfied all conditions precedent, or they have been

waived.

         7.    Plaintiff has hired the undersigned attorneys and agreed to pay them

a fee.

         8.    Plaintiff requests a jury trial for all issues so triable.

         9.    At all times material hereto, Plaintiff was “engaged in the production

of goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and

as such was subject to the individual coverage of the FLSA.

         10.   At all times material hereto, Plaintiff was an “employee” of

Defendant within the meaning of the FLSA.

         11.   At all times material hereto, Defendant was an “employer” within the

meaning of the FLSA, 29 U.S.C. §203(d).

         12.   Defendant continues to be an “employer” within the meaning of the

FLSA.

         13.   At all times material hereto, Defendant was and continues to be an

enterprise engaged in the “providing of services for commerce” within the

meaning of the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

         14.   At all times relevant to this action, the annual gross sales volume of

Defendant exceeded $500,000 per year.

                                          2
  Case 3:21-cv-00339-BJD-JBT Document 1 Filed 03/26/21 Page 3 of 6 PageID 3




      15.   At all times material hereto, the work performed by Plaintiff was

directly essential to the business performed by Defendant.

                                     FACTS

      16.   Plaintiff began working for Defendant as an office administrator in

or around July 2019, and she worked for Defendant in this capacity until on or

around October 5, 2020.

      17.   At various times material hereto, Plaintiff worked for Defendant in

excess of forty (40) hours within a work week.

      18.   As a non-FLSA exempt employee, Plaintiff was entitled to be

compensated for all of the overtime hours that she worked at a rate equal to one

and one-half times her regular hourly rate.

      19.   Defendant failed to pay Plaintiff an overtime premium for all of the

overtime hours that she worked, in violation of the FLSA.

      20.   Throughout the course of her employment, Plaintiff questioned

Defendant as to the reason that she was not being paid for the hours that she

worked over forty (40) hours in one work week at the statutorily required rate of

pay. When Plaintiff asked Vice President Paul Trippy, he informed Plaintiff that

Defendant was not required to pay overtime.

      21.   On or around a date in May 2020, Plaintiff contacted the U.S.

Department of Labor (“DOL”) and reported Defendant’s failure to pay her

overtime at the statutorily required rate of pay of time and one-half for all hours

she worked over forty (40) hours in one work week.

                                     3
  Case 3:21-cv-00339-BJD-JBT Document 1 Filed 03/26/21 Page 4 of 6 PageID 4




      22.   The DOL conducted an investigation into Plaintiff’s complaint

against Defendant.

      23.   On or around September 15, 2020, in order to comply with the DOL,

Defendant paid Plaintiff for her previously unpaid overtime in accordance with

the FLSA.

      24.   On or around October 5, 2020, Defendant retaliated against Plaintiff

by terminating her employment because Plaintiff reported Defendant’s failure to

pay overtime in accordance with the FLSA to the DOL.

      25.   Defendant’s actions were willful, and showed reckless disregard for

the provisions of the FLSA.

                       COUNT I– FLSA RETALIATION

      26.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 25 of this Complaint, as though fully set forth herein.

      27.   By complaining about her unpaid overtime to the DOL which

resulted in the DOL ordering Defendant pay Plaintiff her unpaid overtime wages,

Plaintiff engaged in protected activity under the FLSA.

      28.   By terminating her employment, Defendant retaliated against

Plaintiff for engaging in protected activity under the FLSA.

      29.   The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA, within the meaning of 29 U.S.C. § 255(a).

      30.   Plaintiff was injured due to Defendant’s violations of the FLSA.



                                      4
Case 3:21-cv-00339-BJD-JBT Document 1 Filed 03/26/21 Page 5 of 6 PageID 5




    WHEREFORE, Plaintiff demands:

          (a)    A jury trial on all issues so triable;

          (b)    That process issue and that this Court take jurisdiction over

                 the case;

          (c)    That this Court enter a judgment, stating that Defendant

                 retaliated against Plaintiff in violation of the FLSA;

          (d)    Compensation       for   lost    wages,     benefits,   and   other

                 remuneration;

          (e)    Compensatory       damages,     including     emotional   distress,

                 allowable at law; and

          (f)    For such further relief as this Court deems just and equitable.

                          JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.




                                     5
Case 3:21-cv-00339-BJD-JBT Document 1 Filed 03/26/21 Page 6 of 6 PageID 6




    Dated this 26th day of March, 2021.

                                  Respectfully submitted,




                                  _______________________
                                  CHRISTOPHER J. SABA
                                  Florida Bar Number: 0092016
                                  WENZEL FENTON CABASSA, P.A.
                                  1110 North Florida Avenue, Suite 300
                                  Tampa, Florida 33602
                                  Main Number: 813-224-0431
                                  Direct Dial: 813-321-4086
                                  Facsimile: 813-229-8712
                                  Email: csaba@wfclaw.com
                                  Email: tsoriano@wfclaw.com
                                  Attorneys for Plaintiff




                                  6
